DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, it is unclear the relationship between cup #3 and mouthpiece #5 since enclosure #1 is in between the two. For purposes of examination, mouthpiece #5 is assumed to extend through enclosure #1 and fit inside cup #3. Claim 3 is also rejected by virtue of it dependency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


    PNG
    media_image1.png
    476
    685
    media_image1.png
    Greyscale

Annotated Fig. 13 of Ahmad

Claims 1, 5-7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ahmad (US20160331272) in view of Jameson (US20190113501).
Regarding claim 1, when reading the preamble in the context of the entire claim, the recitation “face-recognizable wall-mounted” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Ahmad discloses an enclosure (1) (The portion of the housing tube within the box as shown on annotated Fig. 13), an alcohol detecting module (2) (sensor subsystem #350), and a breathing cup (3) (Fig. 13, mouthpiece #334); 
wherein the enclosure (1) is provided with a receiving chamber therein (flow channel #326), and has a first side and a second side opposite to each other (Left side and right side of housing tube on annotated Fig. 13), the first side having a connection opening (101) (hole at the beginning of #326) in communication with the receiving chamber (Fig. 13 shows the hole opening to flow path #326), and the second side having a dock inter face (121) in communication with the receiving chamber (Dock interface is the right side of the housing tube that connects the electronics with sensor subsystem #350); 
wherein the alcohol detecting module (2) has a case (21) (portion of the housing tube that surrounds sensor subsystem #350 when its attached) on which an air detection inlet (51) is provided (Fig. 13, flow path #326 continues through sensor subsystem #350), and is removably inserted into the receiving chamber vie the dock interface (121) through the case (21) (Fig. 13 & Paragraph [0152], “System 310 differs from system 10 primarily in that the nanoparticle-based sensor (sensor 50 in system 10) is disposed on a detachable or removable insertion member, here a cartridge 350 a, that is inserted into an insertion aperture, here insertion slot 350 b”) and 
wherein the breathing cup (3) (mouthpiece #334) has an air outlet (304) at one end (right side of mouthpiece #334 that flows into flow path #326, similar to #40 in Fig. 1 & Paragraph [0152], “A system 310 according to another embodiment is shown in FIG. 13. System 310 is very similar to system 10, including many of the same components, including one-way valves 90 and 92. Accordingly, numerals used to identify features of the system 310 are incremented by a factor of three hundred (300) to identify like features of the system 10”), a breathing opening (301) at the other end (left side of the mouthpiece #334 that the person blows into, similar to #36 in Fig. 1),
the breathing cup (3) being adapted for being inserted into the connection opening (101) (Fig. 13 shows the mouthpiece #334 attached to the rest of the system, similar to how mouthpiece #34 is attached at distal end #40) and being in communication with the air detection inlet (51) via the air outlet (304) (Fig. 13 shows flow path #326 connects the connection opening, air detection inlet, and the air outlet so air flows through the whole tube).
Ahmad does not disclose an air venting passage (102) being provided on the side wall of the connection opening (101), and an air vent (302) on the side wall thereof, wherein, when the breathing cup (3) is inserted into the connection opening (101), the air vent (302) is in communication with the air venting passage (102).
However, Jameson does not disclose an air venting passage (102) being provided on the side wall of the connection opening (101) (Receiving channel #52 is the connection opening which leads into dispersion channel #54 & Paragraph [0070], “The dispersion channel 54 helps to divert a majority of the sampled breath into the secondary channels 56, 58 so that a relatively smaller portion of the breath passes through the primary channels 64, 66 and into the receiving channel 68. For instance, about 80% of the breath sample may be diverted into the secondary channels 56, 58 where it may then be vented out from of the housing 30”), 
and an air vent (302) on the side wall thereof (Receiving channel #52 is the connection opening which leads into dispersion channel #54 & Paragraph [0070], “The dispersion channel 54 helps to divert a majority of the sampled breath into the secondary channels 56, 58 so that a relatively smaller portion of the breath passes through the primary channels 64, 66 and into the receiving channel 68. For instance, about 80% of the breath sample may be diverted into the secondary channels 56, 58 where it may then be vented out from of the housing 30”), 
wherein, when the breathing cup (3) is inserted into the connection opening (101), the air vent (302) is in communication with the air venting passage (102) (Receiving channel #52 is the connection opening which leads into dispersion channel #54 & Paragraph [0070], “The dispersion channel 54 helps to divert a majority of the sampled breath into the secondary channels 56, 58 so that a relatively smaller portion of the breath passes through the primary channels 64, 66 and into the receiving channel 68. For instance, about 80% of the breath sample may be diverted into the secondary channels 56, 58 where it may then be vented out from of the housing 30”).
	It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Ahmad to incorporate the teachings of Jameson by adding an air venting passage (102) being provided on the side wall of the connection opening (101), and an air vent (302) on the side wall thereof, wherein, when the breathing cup (3) is inserted into the connection opening (101), the air vent (302) is in communication with the air venting passage (102). One reason for providing the vent is disclosed by Jameson in Paragraph [0013], “The remaining, e.g., 20% of the breath sample, may then enter into the receiving channel so that the diverted flow helps to decrease the moisture level in the sampled breath. In other variations, more than 50% of the breath sample may be diverted so that less than 50% of the breath sample enters into the receiving channel. Additionally, the relatively larger volume defined by the receiving channel may further help to reduce the temperature of the sampled breath”.

Regarding claim 5, the combination of Ahmad and Jameson discloses the face-recognizable wall-mounted alcohol detector according to claim 1.
Ahmad further discloses wherein the enclosure (1) comprises a first half enclosure body (11) having a first portion of the receiving chamber, and a second half enclosure body (12) having the second portion of the receiving chamber (Paragraph [0142], “Housing 220 in this embodiment comprises two detachable sections, e.g., an upstream housing section 220 a and a downstream housing section 220 b, which are detachably joined at a joinder 220 c…Housing sections 220 a and b can be joined to form an air-tight arrangement (e.g., press-fit, snap-fit, screw-fit, or otherwise). In some configurations, when joined, the housing sections 220 a and b can be secured by a screw 220 j that extends through upstream housing skirt 220 c and into downstream housing skirt 220 g” & Paragraph [0127], “System 210 is very similar to system 10, including many of the same components. Accordingly, numerals used to identify features of the system 210 are incremented by a factor of two hundred (200) to identify like features of the system 10” & Paragraph [0210], “Although certain embodiments and examples have been described herein, it will be understood by those skilled in the art that many aspects of the delivery systems shown and described in the present disclosure may be differently combined and/or modified to form still further embodiments or acceptable examples. All such modifications and variations are intended to be included herein within the scope of this disclosure. A wide variety of designs and approaches are possible. No feature, structure, or step disclosed herein is essential or indispensable”); 
the first half enclosure body (11) and the second half enclosure body (12) are adapted for being snap fit together, so that the first portion and the second portion fit together to form the receiving chamber (Paragraph [0142], “Housing 220 in this embodiment comprises two detachable sections, e.g., an upstream housing section 220 a and a downstream housing section 220 b, which are detachably joined at a joinder 220 c…Housing sections 220 a and b can be joined to form an air-tight arrangement (e.g., press-fit, snap-fit, screw-fit, or otherwise). In some configurations, when joined, the housing sections 220 a and b can be secured by a screw 220 j that extends through upstream housing skirt 220 c and into downstream housing skirt 220 g” & flow path #226 s the receiving chamber); 
wherein the connection opening (101) is provided on the first half enclosure body (11) and in communication with the receiving chamber via the first portion; and the dock inter face (121) is provided on the second half enclosure body (12) and in communication with the receiving chamber via the second portion (Fig. 12, the left side of upstream housing section #220a where the start of flow path #226 is would be where the connection opening is & the right side of downstream housing section #220b where cables #278 are is where the dock interface is).
	Regarding claim 6, the combination of Ahmad and Jameson discloses the face-recognizable wall-mounted alcohol detector according to claim 5.
Ahmad further discloses wherein a limiting plate (111) is provided inside the first half enclosure body (11) (Paragraph [0114], “One or more support members 100 can extend from peripheral flange 94 inward radially so that they are coplanar with respect to shelf 94 a. A substantially circular semi-rigid valve closure 102 can be disposed on the substantially planar support structure formed peripheral flange 94 (and more specifically shelf 94 a), support beam 96 and support members 100” & Fig. 5); 
the limiting plate (111) is provided in plurality and at intervals, and all the limiting plates (111) cooperate with each other to confine the first portion of the receiving chamber (Paragraph [0114], “One or more support members 100 can extend from peripheral flange 94 inward radially so that they are coplanar with respect to shelf 94 a. A substantially circular semi-rigid valve closure 102 can be disposed on the substantially planar support structure formed peripheral flange 94 (and more specifically shelf 94 a), support beam 96 and support members 100” & Fig. 5).

	Regarding claim 7, the combination of Ahmad and Jameson discloses the face-recognizable wall-mounted alcohol detector according to claim 6.
Ahmad further discloses wherein the side of one end of the limiting plates (111) departing from the first half enclosure body (11) is provided with a chamfer (1111), which is the side of the limiting plate (111) adjacent to the first portion (Paragraph [0114], “One or more support members 100 can extend from peripheral flange 94 inward radially so that they are coplanar with respect to shelf 94 a. A substantially circular semi-rigid valve closure 102 can be disposed on the substantially planar support structure formed peripheral flange 94 (and more specifically shelf 94 a), support beam 96 and support members 100” & Fig. 5).

	Regarding claim 9, the combination of Ahmad and Jameson discloses the face-recognizable wall-mounted alcohol detector according to claim 1.
Ahmad further discloses wherein the alcohol detector further comprises a cover body (4) (Portion of the housing tube that surrounds sensor subsystem #350 and the electronics on the right side of Fig. 13); 
the cover body (4) removably covers the dock inter face (121) (Paragraph 0075, “Measurement device 12 can be detachably coupled to electronic device 14 in this embodiment, for example, via a universal serial bus (“USB”) or similar adapter cable 16 that allows measurement results data to be transferred from measurement device 12 to electronic device 14, and for electrical power to be supplied to measurement device 12, to operate the device or to charge a battery pack 18 that in turn provides operational power to device 12, or a combination of these”).

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Ahmad and Jameson as applied to claim 1 above, and further in view of Kline (US20040162500) and Xu (US20210212593).
	Regarding claim 2, the combination of Ahmad and Jameson discloses the face-recognizable wall-mounted alcohol detector according to claim 1.
Ahmad further discloses the breathing cup (3) is adapted for being inserted into the recess (211) via the connection opening (101), and snap connected in the recess (211) (Paragraph [0124], “The outer diameter of housing proximal skirt 20 a is slightly smaller than the inner diameter of mouthpiece skirt 34 b, and they are sized relative to one another so that housing proximal skirt 20 a can be slid into and surrounded by mouthpiece skirt 34 b in substantially air-tight, slip-fit arrangement (or press-fit, snap fit, threaded, or any other air-tight arrangement)”).
The combination of Ahmad and Jameson does not disclose wherein the alcohol detecting module (2) comprises an air mouthpiece (5); one end of the air mouthpiece (5) is adapted for being inserted into the air outlet (304) of the breathing cup (3)
However, Kline discloses wherein the alcohol detecting module (2) comprises an air mouthpiece (5); one end of the air mouthpiece (5) is adapted for being inserted into the air outlet (304) of the breathing cup (3) (breathing port #24).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Ahmad and Jameson to incorporate the teachings of Kline by adding wherein the alcohol detecting module (2) comprises an air mouthpiece (5); one end of the air mouthpiece (5) is adapted for being inserted into the air outlet (304) of the breathing cup (3). Having an air mouthpiece that fits into the breathing cup allows the exhaled air to flow into the device for analysis.
The combination of Ahmad and Jameson does not disclose a recess (211) is provided on the case (21), the opening of which is opposite to the connection opening (101);
when the breathing cup (3) is inserted into the recess (211), so as to be in communication with the inside of the breathing cup (3).
However, Xu discloses a recess (211) is provided on the case (21) (Fig. 3 & Paragraph [0036], “Corresponding to the inner ends of the two differential pressure measuring holes 121, an annular groove 122 is recessed on the inner circumferential surface of the fixed pipe 10 in an annular shape”), the opening of which is opposite to the connection opening (101) (Fig. 3)
when the breathing cup (3) is inserted into the recess (211) (Fig 3 & Paragraph [0036], “Corresponding to the inner ends of the two differential pressure measuring holes 121, an annular groove 122 is recessed on the inner circumferential surface of the fixed pipe 10 in an annular shape”), so as to be in communication with the inside of the breathing cup (3) (Fig. 2).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Ahmad, Jameson, and Kline to incorporate the teachings of Xu by adding a recess (211) is provided on the case (21), the opening of which is opposite to the connection opening (101); when the breathing cup (3) is inserted into the recess (211), so as to be in communication with the inside of the breathing cup (3). Having the recess ensures the breathing cup is placed in the right spot inside the enclosure.
The combination of Ahmad, Jameson, Kline, and Xu disclose one end of the air mouthpiece (5) has the air detection inlet (51) and is protruded from the bottom of the recess (211) (When combined breathing port #24 of Kline would protrude from the recess of Xu).	

	Regarding claim 3, the combination of Ahmad, Jameson, Kline, and Xu disclose the face-recognizable wall-mounted alcohol detector according to claim 2.
Xu further discloses wherein a snap-in groove (303) is provided on one end of the breathing cup (3), and a raised snap bar (212) is provided on the side wall of the recess (211) (Fig 3); 
when one end of the breathing cup (3) is inserted into the recess (211), the snap bar (212) is snap connected in the snap-in groove (303) (Fig 3).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Ahmad, Jameson, and Kline to incorporate the teachings of Xu by adding wherein a snap-in groove (303) is provided on one end of the breathing cup (3), and a raised snap bar (212) is provided on the side wall of the recess (211); when one end of the breathing cup (3) is inserted into the recess (211), the snap bar (212) is snap connected in the snap-in groove (303). Having the raised snap bar and snap-in groove ensures the breathing cup is placed in the right spot and oriented correctly inside the enclosure.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ahmad and Jameson as applied to claim 1 above, and further in view of Dennis (US20170074857).
	Regarding claim 4, the combination of Ahmad and Jameson discloses the face-recognizable wall-mounted alcohol detector according to claim 1.
	The combination of Ahmad and Jameson does not disclose wherein a tubular protrusion (31) having the air vent (302) is provided on the side wall of the breathing cup (3).
	However Dennis discloses wherein a tubular protrusion (31) having the air vent (302) is provided on the side wall of the breathing cup (3) (vent #136)
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Ahmad and Jameson to incorporate the teachings of Dennis by adding wherein a tubular protrusion (31) having the air vent (302) is provided on the side wall of the breathing cup (3). One reason for providing the vent is disclosed by Dennis in Paragraph [0239], “Vent port 144 is in communication with the external aspect of the device 100 housing via external vent 145, which permits excess exhaled breath and any breath condensate to be discharged from the device”.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ahmad and Jameson as applied to claim 5 above, and further in view of Xu.
	Regarding claim 8, the combination of Ahmad and Jameson discloses the face-recognizable wall-mounted alcohol detector according to claim 5.
The combination of Ahmad and Jameson does not disclose wherein a receiving hole (1 20) acting as the second portion is provided on the second half enclosure body (1); 
a convex rib (122) is provided on the inner wall of the receiving hole (120) for supporting the case (21) of the alcohol detecting module (2).
However Xu discloses wherein a receiving hole (120) acting as the second portion is provided on the second half enclosure body (1) (Fig. 2); 
a convex rib (122) is provided on the inner wall of the receiving hole (120) for supporting the case (21) of the alcohol detecting module (2) (Fig. 2 & concavo-convex structure #27).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Ahmad and Jameson to incorporate the teachings of Xu by adding wherein a receiving hole (120) acting as the second portion is provided on the second half enclosure body (1); a convex rib (122) is provided on the inner wall of the receiving hole (120) for supporting the case (21) of the alcohol detecting module (2). Having a convex rib helps guide the alcohol detecting module when attaching it.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US20130317379 discloses “spirometer 100 also includes a mouthpiece 130 engaged to the housing 104 for directing the airflow 110 to the oscillation chamber 111 of the fluidic oscillator 102. In one aspect, the mouthpiece 130 is configured to engage an inlet 124 of the fluidic oscillator 102 that is defined by the housing 104” (paragraph [0051] and “the mouthpiece 130 may be engaged to the fluidic oscillator 102 by a snap-fit engagement, a friction-fit engagement, or any other attachment mechanism” (Paragraph [0052]). It also discloses “the baffles 136A-B further define an inlet channel 138 and at least one vent channel. In the embodiment shown in FIGS. 2, 4, 5, and 7-12, the mouthpiece 130 includes two vent channels 140A-B. In other embodiments, the mouthpiece may contain a single vent channel or alternately, may contain three or more vent channels. As shown, the vent channels divert portions of the total airflow 134 away from the fluidic oscillator and vents them to the environment, as indicated by 142” (Paragraph [0055])
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARISSA CUEVAS whose telephone number is (571)272-6605. The examiner can normally be reached 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C.C/Examiner, Art Unit 3791                                                                                                                                                                                                        
/David J. McCrosky/Primary Examiner, Art Unit 3791